Citation Nr: 0813294	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-39 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, wherein the RO denied service 
connection for a nervous disorder.  The veteran timely 
appealed the RO's decision to the Board. 

A July 1999 RO rating decision denied the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
it was not a well-grounded claim.  Under section 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, 2099. VA, upon request of the 
claimant or upon the motion of the Secretary of VA, must 
readjudicate certain finally decided claims "as if the denial 
or dismissal had not been made." See VCAA, § 7(b)(1).  This 
section of the VCAA is applicable to claims, such as the 
instant claim for service connection for PTSD, that became 
final between July 14, 1999 and November 9, 2000, the date of 
the enactment of the VCAA, and were denied on the basis that 
they were not well grounded.  See VCAA, § 7(b)(2); see also 
VAOPGCPREC 3-2001 (Jan. 22, 2001). In an October 2005 
statement of the case, the RO, on its own motion, considered 
the veteran's claim for service connection for PTSD on a de 
novo basis.  (see, October 2005 statement of the case, page 
(pg. 11).  Thus, in view of the foregoing, the issue on 
appeal has been framed as that listed on the title page. 

In May 2005, the veteran testified before a Decision Review 
Officer (DRO) at the Wilmington, Delaware RO.  A copy of the 
hearing transcript has been associated with the claims files. 


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  No stressor supporting a diagnosis of PTSD has been 
corroborated by credible evidence.

4.  No other acquired psychiatric disorder was present in 
service or manifested within one year of the veteran's 
discharge from service, nor is any such disorder 
etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active duty, and the incurrence 
or aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the veteran 
with pre-adjudication notice on the Pelegrini II VCAA 
elements in a January 2004 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claim, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD is being denied, no effective date 
or rating is being set, and the lack of notice as to these 
elements is not prejudicial.  Id.  Nonetheless, in a March 
2006 letter to the veteran, VA provided the vetearn with the 
notice requirements as promulgated in Dingess.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The veteran was 
provided pre-adjudication VCAA notice via an April 2006 
letter.  Id. 

       Duty to Assist 

Regarding VA's duty to assist the appellant with the instant 
claim, relevant service and post-service private and VA 
examination and clinical treatment reports,  along with 
statements and testimony of the veteran, have been associated 
with the claims files.  In addition, the veteran's service 
personnel records, along with investigative reports of 
another soldier that are relevant to the instant claim, have 
also been obtained.  Furthermore, during a May 2005 RO 
hearing, the veteran gave testimony in support of the claim 
on appeal before a DRO at a local RO.  A copy of the May 2005 
hearing transcript as been associated with the claims files.

Although the veteran was not provided a VA examination in 
response to his claim, no such examination is required in 
this case because the medical evidence of record is 
sufficient to decide the claim.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulation.

II.  Relevant Laws and Regulations

       General criteria

Under 38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service. 

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 
38 C.F.R. § 3.303(b).  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of:  (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

       Presumptive criteria

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic disorders, including psychosis, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease(s) shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

       PTSD criteria

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor. 
38 C.F.R. § 3.304(f).  See also, Cohen v. Brown, 10 Vet. App. 
128 (1997).

The pertinent regulation provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See, 38 
C.F.R. § 3.304(f)(1). See also, 38 U.S.C.A. § 1154(b) (West 
2002).

III.  Analysis

The veteran contends that he currently suffers from an 
acquired psychiatric disorder, namely a nervous disorder and 
PTSD, which are the result of a single event that occurred 
during service in 1978:  Having witnessed the untimely demise 
of his friend and service-comrade, "[redacted]," after 
he slipped and fell off a cliff during a camping trip in 
Tucson, Arizona.  The veteran maintains that because of his 
African-American heritage, service officers unjustly accused 
him of having pushed "[redacted]" to his untimely 
demise.  He contends that after the death of "[redacted]
[redacted]," he suffered from drug and alcohol problems.  (See, 
VA Form 21-4138, Statement in Support of Claim, dated and 
signed by the veteran in January 2004).  The veteran does not 
assert, nor does the evidence show, that he engaged in combat 
with the enemy.  Therefore, in order for service connection 
for PTSD to be awarded, his claimed stressors must be 
corroborated.

At the outset, the evidence of record shows that the veteran 
has been diagnosed as having an antisocial personality 
disorder by history.  The Board observes, however, that 
personality disorders are not diseases or injuries for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303, 4.9, 4.127 
(2007).  Thus, service connection for said disability is not 
warranted.  Id.  In addition, and as will be explained below, 
as the evidence of record is devoid of competent medical 
evidence of a psychosis manifested to a compensable degree 
within a year of service discharge, service connection for a 
psychosis on a presumptive basis is not warranted.  
See, 38 C.F.R. §§ 3.307, 3.309.

Turning to the issue of entitlement to service connection for 
an acquired psychiatric disorder, other than PTSD, the Board 
observes that while the evidence of record shows that the 
veteran has been diagnosed as having several acquired 
psychiatric disorders, namely major depressive and 
schizoaffective disorders, there is no competent medical 
evidence indicating that said disorders are etiologically 
related to military service.  Therefore, and as will be 
explained below, the claim for service connection for an 
acquired psychiatric disorder, other than PTSD, must be 
denied.  
In reaching the foregoing determination, the Board notes that 
the veteran's service medical records reflect that he 
reported having had depression or excessively worry on a June 
1980 Report of Medical History.  The remainder of the service 
medical records, however, to include a June 1980 service 
separation examination report, are entirely devoid of any 
clinical findings referable to, or diagnoses of, a 
psychiatric disorder. 

The first post-service evidence of any psychiatric disorder 
was not until the late 1990's, when VA diagnosed the veteran 
as having substance and alcohol abuse.  (See, VA outpatient 
report, dated in September 1997).  The veteran's contention 
that he began to abuse drugs and alcohol after he witnessed 
the untimely demise of "[redacted]" are in direct 
conflict with service personnel records.  These records show 
that after the appellant entered service in May 1978, he 
received non-judicial punishments, in part, for drug 
possession.  (See, veteran's service personnel records).  As 
will be explained below, investigative reports surrounding 
the death of [redacted] reflect that he died on 
April [redacted], 1980.   

The veteran first reported having witnessed the accidental 
death of his friend and fellow solider, "Mr. [redacted]," in 
April 1999, a month after he filed a claim for service 
connection for PTSD.  (see, VA outpatient treatment report, 
dated in April 1999).  That same treatment record, along with 
a November 2000 treatment report, reflect that the veteran 
had attributed his own psychological problems to a variety of 
life stressors, such as a history of lymphoma, childhood 
abuse and legal problems.  (See, VA treatment records, dated 
in April 1999 and November 2000 (signed by VA clinician in 
January 2001), respectively).  The veteran's inconsistency 
and lapse in time in reporting the in-service accidental 
death of his friend and fellow soldier raised, according to a 
VA physician in March 1999, "[t]he question of malingering, 
possible for the purpose of establishing service 
connection."  (see, March 1999 VA outpatient report).  

Overall, the only link between service and the above-
referenced acquired psychiatric disorders are the statements 
and testimony of the veteran, his family members and service 
representative.  Although lay statements such as those 
presented in this case are probative, the veteran's extensive 
medical records and service records of the veteran and the 
deceased serviceman which weigh against his claim are more 
probative as to whether his psychiatric condition is in any 
way related to his period of military service.

The veteran's claim for service connection for PTSD primarily 
hinges on whether the veteran's currently diagnosed PTSD is 
related to a confirmed in-service stressor (i.e., having 
witnessed, and subsequently accused of, the accidental death 
of his friend and service-comrade, "Mr. [redacted]").  
In this case, an April 1999 VA therapist opined, after noting 
that the veteran had a long history of substance abuse, that 
the appellant seemed motivated by secondary gain of receiving 
a PTSD diagnosis.  The VA therapist concluded that there was 
no basis for a diagnosis of PTSD (see, VA outpatient report, 
dated in mid-April 1999).  In contrast, the veteran's 
longstanding private therapist, B. S., entered a diagnosis of 
PSTD, after noting that the appellant was, "[d]ealing with a 
traumatic incident where Greg saw his friend fall off a cliff 
and die."  (See, March 2005 report, prepared by the 
veteran's private therapist B. R., at the University 
Wisconsin at Milwaukee).

The Board notes that B.S.'s diagnosis of PTSD was based 
solely upon the veteran's self-serving history of having 
witnessed his friend and service comrade fall off a cliff, 
presumably during military service.  There is, however, no 
corroborating evidence of record demonstrating that the 
veteran's was present when his friend and service-comrade, 
"Mr. [redacted]" accidently fell to his untimely 
demise.  To this end, Air Force (AF) Form 25, Report of Facts 
and Circumstances of Death, dated May 22, 1980 and DD Form 
1300, Report of Casualty, dated June 4, 1980, reflect that 
[redacted] died as a result of multiple traumatic 
injuries due to, or as a consequence of, a seventy (70) foot 
fall off a rocky canyon path at Reddington Pass in Tucson, 
Arizona.  These same reports, however, do not show that the 
veteran was listed as an "interested person" who was 
present before, during or after [redacted] death on 
April [redacted], 1980.  (See, AF Form 25, Report of Facts and 
Circumstances of Death, dated May 22, 1980, and DD Form 1300, 
Report of Casualty, dated June 4, 1980).  In fact, witness 
statements, dated April [redacted], 1980, do not include that of the 
veteran.  (See, witness statements, dated April [redacted], 1980). 

In view of the foregoing, the Board has not found the 
veteran's self-serving statements concerning his having 
witnessed, and subsequently being accused of having caused, 
[redacted] untimely demise, to be credible.  As noted 
above, there is no objective corroborating evidence of the 
veteran being present at the time of [redacted]
accidental demise on April [redacted], 1980.  Accordingly, the Board 
concludes that as the veteran was not present when [redacted]
[redacted] accidently fell to his untimely death on April [redacted], 
1980, the alleged stressor of having witnessed, and 
subsequently being accused of having caused his death, has 
not been corroborated.  Therefore, service connection for 
PTSD based upon the above-referenced stressor is not 
warranted.

The evidence is not so evenly balanced that there is doubt as 
to any material issue 38 U.S.C.A. § 5107.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


